DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Request for Continued Examination filed on 22 July 2021.
This office action is made Non Final.
Claims 1, 3,7-8, 10, 14, 16, and 20 have been amended.
All rejections from the previous office action have been withdrawn as necessitated by the amendment.
Claims 1-20 are pending. Claims 1, 8, and 14 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01 (o). Correction of the following is required: The terms "machine-readable storage medium" and “computer readable storage medium” are not found to have proper antecedent basis in the specification; however it is necessary to use this terminology in order to properly define the claim within the boundaries of statutory subject matter. Note that this is not a §112 rejection and cannot be overcome relying on what the specification would show a skilled artisan. A solution is to amend either the specification or claims so that the terminology matches. MPEP 608.01 (o) requires clear antecedent basis for claim terminology. This is necessary in order to insure certainty in construing the claims in the light of the specification, Ex parte Kotler, 1901 C.D. 62, 95 ©.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “…the key identifying a data object…”. However, claim 1 does not introduce the element(s) "the key" prior to this limitation. Therefore, Claim 1 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation " wherein the key information that is unique relative to other key information includes the key-value pair” in lines 3-4. However, Claim 1 already introduced the element “other key information”. Therefore, it is unclear to the Examiner if the element “other key information” of Claim 2 should depend on the element “other key information” of Claim 1 or should be viewed as new element. Therefore, Claim 2 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “…the key identifying a data object…”. However, claim 8 does not introduce the element(s) "the key" prior to this limitation. Therefore, Claim 8 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation " wherein the key information that is unique relative to other key information includes the key-value pair” in lines 3-4. However, Claim 8 already introduced the element “other key information”. Therefore, it is unclear to the Examiner if the element “other key information” of Claim 9 should depend on the element “other key information” of Claim 8 or should be viewed as new element. Therefore, Claim 9 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “…the key identifying a data object…”. However, claim 8 does not introduce the element(s) "the key" prior to this limitation. Therefore, Claim 8 includes additional subject matter to subject matter that hasn't been defined yet. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation " wherein the key information that is unique relative to other key information includes the key-value pair” in lines 3-4. However, Claim 14 already introduced the element “other key information”. Therefore, it is unclear to the Examiner if the element “other key information” of Claim 15 should depend on the element “other key information” of Claim 14 or should be viewed as new element. Therefore, Claim 15 include additional subject matter to subject matter that hasn't been defined yet. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 6, 8-9, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glezos (US 20150324336) in further view of Bugrov (US20180081646) in further view of Joyce et al (US 10146514, 2018)
As per dependent claim 1, Glezos disclises a method comprising: 
2accessing one or more resource files that define one or more webpages of a web 3site  (0047-0048: localization file for a webpage is obtained)
4identifying, from a resource file of the one or more resource files, a content string, 5the content string including particular content to be displayed at a particular portion of a webpage of the one or more webpages, the one or more 6resource files indicating a location ([0039-0040] string 1 mapped to different languages fig 1., [0056] generator also allows the user to edit the layout in a what you see is what you get editor that controls spacing of content) associated with the particular content relative to other content 7to be displayed in a webpage, the webpage being 8associated with the content string ([0039] teaches of mapping text to certain areas of a webpage the replacement text strings are received from a library); 
generating contextual data for the content string, the contextual data being indicative of where the particular content included in the content string is to be presented in the webpage (Fig. 2A where the content is location);
generating a modified content string that includes the key information and the contextual data ([0039-0040] string 2A mapped to different languages, headings etc).
14updating the one or more resource files to include the modified content string ([0052] new localization file for new locale); and  15transmitting the one or more resource files to a receiving device ([0052], item 570, Fig. 5, transmits to new device).  
Furthermore, Glezo does not explicitly teach identifying key information for the content string; the key information identifying a data object of the content string and the value including the particular content of the content string; the data object being associated with the particular portion of the webpage, and the key information being relative to other key information associated with other content strings in the one or more resource files, wherein the key information is associated with a particular location of the webpage. However, Glezo discloses the web page elements in the first language are replaced with web page elements in the second language. (0048) Glezo discloses data from the localization file specific to the second language is extracted and replaces content in the first language based at least in part on the data from the localization file. (0060) For example, 0039-0041 discloses replacement strings are used to replace strings at certain locations on the webpage. For example, 0039 discloses the string “Heading 1” is replaced with “Thulo Uno De La Pagina.”. In addition, 0041 discloses the text string “Search” for the Search button was replaced with a new string “Busca” for the Search button.  Given that the localization file has information on how disclosing  indicating the association between strings and elements, where these strings are exactly to be placed in the webpage and since Glezo discloses the strings of webpage elements are replaced with the strings from the localization file when a script is executed, it would have been obvious to one of ordinary skill before the effective filing date of Applicant’s invention that Glezo’s localization file would contain identifiable key information for each content string wherein each string includes a object and the value of the object, along with the association of each object with a particular portion of the webpage. In addition, the key information for each object, within the localization file, is associated with a particular location of the webpage. In other words, one of ordinary skill in the art before the effective filing date of Applicant’s invention would realize Glezo’s localization file would include first key information instructing the text “Busca” to replace the current text “Search” of the Search button, which is located next to an empty field.”. In addition, this localization file would include second key information instructing the “Heading 1” text to be replaced with “Thulo Uno De La Pagina.” This would provide the benefit of facilitating the creation of localized content and distribution of localized content by providing users with quality localized content by delivering the original content along with a localization file specific to a user's own language via a content delivery network.
	Furthermore, Glezos overall does not explicitly teach identifying key information for the content string, the key information being represented by a key-value pair, the key identifying a data object of the content string and the value including the particular content of the content string, the data object being associated with the particular portion of the displayed webpage, and the key information being unique relative to other key information associated with other content strings in the one or more resource files. However Bugrov teaches: identifying key information for the content string, the key information being represented by a key-value pair, the key identifying a data object of the content string and the value including the particular content of the content string, the data object being associated with the particular portion of the displayed webpage, and the key information being unique relative to other key information associated with other content strings in the one or more resource files (0021, 0028, 0032: teaches of localizing different content);  
It would have been obvious to one of ordinary skill in the art, having teachings of the cited prior art and Burgov before him before the effective filing date of the claimed invention, to modify the localization engine to include HTML keys and pairing as taught by Burgov for a better result, of programming localization to fit Java Script and HTML schemas.
However, the cited art fails to specifically disclose the key is a unique key. It is noted that the claimed language does not define what makes a key unique; therefore, the broadest reasonable interpretation is applied. Joyce discloses the of reference/property file for user interfaces wherein the file provides for a generic and centralized ability to enable/disable and/or hide UI controls throughout the application. (Col 11, lines 1-3)Joyce discloses the UI element/content are strings. (Col 10, line 51) Furthermore, the reference property file identifies a user interface element included in the user interface of the application and specifying a first value for a first property of said user interface element. (Col 2, lines 1-4) In addition, Joyce discloses each UI element is uniquely identified by a unique identifier (ID) associated with the particular UI element wherein a particular property is referenced for a UI element as ID.property. Joyce discloses the specify/assign a value to a property using name/key-value pairing such as ID.property=value. For example,  property PROPn of a UI element having IDX may be assigned a value VAL in the property file as follows: IDX.PROPn=VAL. (Col 14, lines 46-52) FIG 5 and 7 discloses different key/name values pairings wherein each one is unique. Each pairing refers to a specific property of a particular element. Thus each key (key value pair) is unique. Furthermore, Joyce discloses each element could include a property location/position of button on UI display (e.g., may be an absolute or relative location as displayed). (Col 11, lines 17-30) Thus, Joyce discloses a property of a UI element may include a location of the UI element coded in a key value pairing. Furthermore, Joyce discloses that when the property files are obtaining, information from the files used to create and render a UI for the application, wherein the displayed UI is a rendered page. (Col 14, lines 31-34)  Joyce discloses the UI would include hyperlinks. Thus, Joyce discloses the UI is a document comprising hyperlinks. Thus, each key information, unique is associated with a particular location of the page’s UI.
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modified the cited art to include the cited features by Joyce since it would have provided the benefit of providing customization for aspects of UI elements such as related to language differences, and the like such as customization of an application's UI after an application has been built and distributed without requiring changes to the application code to provide customizations.
	As per dependent claim 2, based on the rejection of Claim 1 and the rationale incorporated, Burgov discloses generating the modified content string includes embedding the contextual data and the key in the value of the key-value pair, and wherein the key information that is unique relative to other key information includes the key-value pair. 1(0028-0032: teaches of content pairs for localizing files).  Furthermore, see also, FIG 5; Col 2, lines 59-61; Col 14, lines 49-51; Col 16, lines 24-27 of Joyce.

As per dependent claim 6, Glezos teaches the content string corresponds 2to a button, title or heading on the one or more webpages (Fig. 2A heading).

As per independent claims 8 and 14, Claims 8 and 14 recite similar limitations as in Claim 1 and are rejected under similar rationale. Furthermore, Glezo discloses a processor and a medium (0064, 0066)
	As per dependent claim 9, 13, 15 and 19, Claims 9, 13, 15 and 19 recite similar limitations as in Claims 2, 6 and are rejected under similar rationale.

Claim 3-5, 7, 10-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Glezos in further view of Bugrov  in further view of Joyce et al (US 10146514, 2018) in further view of Bos (“W3C Internationalization / Localization”, 29 Apr 1997, 2 pages)
As per dependent claim 3, Glezos teaches the modified content string is 2configured such that, when the one or more resource files are processed at a browser for 3webpage rendering, a format of the modified content string triggers the browser or other 4browser-related software to:  5transform the modified content string to a transformed string (Fig. 2B translates the languages of figure 2a to 2b),  
However, Glezos doesn’t teach the transformed 6string including the particular content but lacks the identifier of the resource file;16 ORA170950-US-NPassign, to the transformed string, HTML attributes that include the identifier of the resource file and the key information, wherein the HTML attributes enable mapping the 9transformed string and a location of the rendered webpage. 
However, based on the rejection of Claim 1 and the rationale incorporated, Bugrov teaches: 
the transformed 6string including the particular content but lacks the identifier of the resource file  ([0032] adds the identifier of es_ES.po);  
16 ORA170950-US-NPassign, to the transformed string, attributes that include the identifier of the resource file (i.e. es_ES.po), and the key information ([0028] MSG KEY),, wherein the attributes enable mapping the 9transformed string and a location of the rendered webpage (([0028] pairs of strings).
Furthermore, Burgov discloses the string language can be written in HTML (0060); however,  the cited art fails to disclose using HTML attributes. However, Bos discloses using HTML attributes for localization purposes. (pg 1-2) It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modified the cited art to include the cited features by Joyce since it would have provided the benefit of make the webpage more user-friendly and connect with new audiences. 
As per dependent claim 4, Glezos teaches the location includes a location 2within a screen shot of the rendered webpage or a location within a document object model 3corresponding to the rendered webpage ([0056] generator also allows the user to edit the layout in a what you see is what you get editor that controls spacing of content).  
As per dependent claim 5, based on the rejection of Claim 1 and the rationale incorporated, Burgov discloses the configuration of the 2modified content string includes one or more characteristics at a beginning or end of the 3modified content string that indicate that the browser or other browser-related software are to 4perform the transformation and assignment ([0047] i.e.  translated text:  Neuva facture…. If OK is executed).  
As per dependent claim 7, Glezos teaches: 
2transforming the modified content string to a transformed string, the transformed 3string including the particular content and lacking the identifier of the resource file (figure 2b: different translations);  
7generating a presentation that includes:  8a first portion configured to receive input that identifies a translation of the 9particular content (Fig. 4, 460); and
 10a second portion that includes a rendering at least part of the webpage, 11wherein the second portion further 13receiving, at the first portion, input that identifies the translation of the particular 14content (item 470 request replacement web page elements in second language);  
15generating a translated version of the string, the translated version including the 16translation of the particular content and the key information; and  17transmitting the translated version of the string ([0045-0050] item 490, translates text of different text strings of a webpage).  
Furthermore, based on the rejection of Claim 1 and the rationale incorporated, Burgov teaches 4assigning, to the transformed string, HTML attributes the key information, wherein the HTML attributes enable mapping the 6transformed string and a location of the webpage ([0024-0035] translations for different pairings; ); identifies where, within the rendering of the at least 12part of the webpage, the content is positioned based on the HTML attributes ([0024-0035] translations for different pairings;)
Furthermore, Burgov discloses the string language can be written in HTML (0060); however, the cited art fails to disclose using HTML attributes. However, Bos discloses using HTML attributes for localization purposes. (pg 1-2) It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modified the cited art to include the cited features by Joyce since it would have provided the benefit of make the webpage more user-friendly and connect with new audiences. 
	As per dependent claims 10-12 and 16-18, Claims 10-12 and 16-18 recite similar limitations as in Claims 3-5, 7 and are rejected under similar rationale.
	As per dependent claim 20, Claim 20 recite similar limitations as in Claims 3 and 7 and are rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) since the new ground(s) of rejection(s) was necessitated by Applicant's amendment.

Conclusion
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177